Citation Nr: 1818492	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-41 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for neuropathy of the right lower extremity. 

6.  Entitlement to service connection for neuropathy of the left lower extremity. 

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The first rating decision on appeal is an August 2008 decision that denied service connection for a right knee disability.  The second rating decision on appeal is a November 2014 decision that denied service connection for the following disabilities: left knee; lumbar spine; left shoulder; neuropathy of the right lower extremity; and, neuropathy of the left lower extremity.  The third and final decision on appeal is a December 2015 decision that denied service connection for hearing loss and tinnitus.

The Veteran appealed the rating decisions, and a Board hearing via videoconference was held in October 2017.  The Veteran testified at the hearing before the undersigned Veterans Law Judge, and a transcript of that proceeding is of record.

REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

Specifically, the Veteran must be afforded a VA examination to determine whether his claimed right knee disability, left knee disability, lumbar spine disability, left shoulder disability, neuropathy of right lower extremity, and neuropathy of left lower extremity are related to his active service, to include numerous parachute jumps.  Despite the medical evidence in the Veteran's claims file and his credible contentions of experiencing these problems since service, there is no medical evidence in the file addressing whether there is a connection between any of the Veteran's current disabilities and service.

As for the Veteran's claimed hearing loss and tinnitus, a review of the claims file reflects an audiological examination was conducted in November 2015, and that the Veteran had bilateral hearing loss and tinnitus. However, the examiner opined that the Veteran's hearing loss and tinnitus were not attributable to his military service because upon comparing the entrance and exit examinations, there was no significant increase in auditory thresholds during his active duty service, and because, according to the Institute of Medicine, "there is not enough sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent or noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure." 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311.  Here, however, the examiner's opinion did not fully consider the Veteran's contentions concerning the in-service onset and continuity of his claimed hearing loss. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether the bilateral hearing loss and tinnitus are related to his military service. Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). Specifically, in opining as to whether any hearing loss or tinnitus had its origin in service, the examiner must specifically discuss the Veteran's in-service exposure to acoustic trauma as well as his credible contentions that he first experienced hearing loss and tinnitus in service that have continued to the present. The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed right knee disability, left knee disability, lumbar spine disability, and left shoulder disability.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

Right and left knees-The examiner must assign a diagnosis for any right and/or left knee disorder found to be present. For each such disorder, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the disability began in or is otherwise etiologically linked to service.

Lumbar spine-The examiner must assign a diagnosis for any lumbar spine disorder found to be present. For each such disorder, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the disability began in or is otherwise etiologically linked to service.

Left shoulder-The examiner must assign a diagnosis for any left shoulder disorder found to be present. For each such disorder, the examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the disability began in or is otherwise etiologically linked to service.

In providing each of the above-requested opinions, the examiner must specifically comment on the Veteran's lay statements regarding the in-service onset of his right and left knee, lower back, and left shoulder problems. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current neuropathy of the right and left lower extremities found to be present.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner. 

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any diagnosed neuropathy of the right and left lower extremities began in or is otherwise etiologically linked to service.

In providing this opinion, the examiner must specifically comment on the Veteran's lay statements regarding the etiology of his claimed neuropathy of the right and left lower extremities. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3.  Schedule the Veteran for an examination with an audiologist or other qualified VA medical professional to determine the current nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

The examiner must examine the Veteran and report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85, as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

The examiner must opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any hearing loss began in or is otherwise etiologically linked to the Veteran's service.

The examiner must also opine as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any tinnitus began in or is otherwise etiologically linked to the Veteran's service.

In providing these opiniona, the examiner must comment on the Veteran's lay statements regarding continuous symptoms of hearing loss and tinnitus since service. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinions. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

4. Notify the Veteran that failure to appear for any examinations as requested, and without good cause, could result in the denial of his claims. 38 C.F.R. § 3.655 (2017). 

5.  After completing the above, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



